t c memo united_states tax_court cora taylor petitioner v commissioner of internal revenue respondent docket nos 12424-05l 14765-07l filed date robert e mckenzie and kathleen m lach for petitioner gregory j stull and gorica b djuraskovic for respondent memorandum findings_of_fact and opinion marvel judge in these consolidated cases petitioner pursuant to sections and seeks a review of two notices of determination in which respondent determined that 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar collection actions could proceed with respect to petitioner’s unpaid federal_income_tax liabilities in docket no 12424-05l the lien case petitioner alleges that respondent abused his discretion in determining that the filing of a notice_of_federal_tax_lien nftl regarding petitioner’s unpaid income_tax liabilities for and unpaid tax_liabilities was appropriate in docket no 14765-07l the levy case petitioner alleges that respondent abused his discretion in determining that collection of petitioner’s unpaid tax_liabilities for and could proceed by levy in both cases petitioner contends that respondent erred by not accepting petitioner’s offer-in- compromise oic on grounds of effective tax_administration by denying petitioner’s request for the abatement of sec_6651 additions to tax assessed with respect to and and by determining that the collection action was appropriate findings_of_fact petitioner is a well-known musical and recording artist who performs under the name of koko taylor petitioner who i sec_80 years old resides in illinois petitioner is married and filed her federal_income_tax returns for and using a filing_status of married_filing_separately petitioner’s professional career and medical_condition petitioner is a professional blues singer who is sometimes called queen of the blues her performing career spans five decades petitioner was born into a poor family on a farm in tennessee and was orphaned at an early age she received only a few years of formal schooling in her early twenties petitioner moved to chicago where she worked cleaning houses petitioner started her singing career by singing blues in chicago night clubs her big break came in when an arranger and composer named willie dixon discovered her he helped petitioner get a recording contract and produce several singles including the hit wang dang doodle and two albums petitioner went on to become a very successful blues singer during her career she released albums one completed sometime around petitioner has received two grammy awards and has been nominated for eight she has also received w c handy awards among many other awards and in she was a recipient of the national heritage fellowship of the national endowment for the arts in date petitioner had her first heart attack after the heart attack she was hospitalized for approximately days during the hospitalization stents were inserted into her arteries petitioner began to perform again in date in date petitioner suffered a second heart attack she underwent coronary bypass surgery following the surgery petitioner developed abdominal bleeding resulting in additional surgery after the second heart attack she did not perform again until spring of petitioner also suffers from high blood pressure and diabetes and must take insulin three times daily petitioner’s unpaid tax_liabilities for and petitioner timely filed her form_1040 u s individual_income_tax_return return on or about date pursuant to extensions petitioner reported an income_tax_liability of dollar_figure no estimated_tax payments and a sec_6654 addition_to_tax of dollar_figure petitioner also claimed a credit for tax withheld of dollar_figure and she remitted a dollar_figure payment with the return on date respondent assessed an income_tax_liability of dollar_figure as reported on the return respondent also assessed a sec_6651 addition_to_tax of dollar_figure for failure to pay timely the tax shown on the return and a sec_6654 addition_to_tax of dollar_figure respondent applied the credit for the dollar_figure of tax withheld and the dollar_figure payment petitioner remitted with her return against the assessed amount from date through date petitioner made installment payments of approximately dollar_figure per month on her unpaid tax_liability on or around date petitioner filed a timely form_1040 return pursuant to extensions on the return petitioner reported an income_tax_liability of dollar_figure and no estimated_tax payments and she claimed a credit for tax withheld of dollar_figure she did not send any payment with the return on date respondent assessed the income_tax reported on petitioner’s return a sec_6651 addition_to_tax of dollar_figure a sec_6654 addition_to_tax of dollar_figure and interest respondent credited the tax withheld against the assessed amounts at some point before date respondent selected petitioner’s return for examination the parties resolved the examination by agreement on or about date respondent assessed a dollar_figure income_tax deficiency for in accordance with form_4549 income_tax examination changes dated date which petitioner signed and interest on or about date petitioner filed a form 1040x amended u s individual_income_tax_return for claiming an overpayment of dollar_figure resulting from a passive loss carryover from on date respondent credited the overpayment to petitioner’s unpaid tax_liability on or about date petitioner filed a timely form_1040 return pursuant to extensions petitioner reported income_tax due of dollar_figure and no estimated_tax payments and she claimed a credit for tax withheld of dollar_figure petitioner did not send any payment with the return on date respondent assessed the tax_liability reported on petitioner’ sec_2001 return respondent also assessed a sec_6651 addition_to_tax of dollar_figure a sec_6654 addition_to_tax of dollar_figure and interest respondent credited the tax withheld against the assessed amounts petitioner’s compliance history after for and petitioner timely filed her federal_income_tax returns and paid all taxes due for those years however with respect to petitioner did not timely pay her entire tax_liability either through estimated_tax payments or at the time she filed her return on date petitioner submitted an dollar_figure payment for application to her tax_liability but the check was returned for insufficient funds for petitioner made no estimated_tax payments petitioner’s performances and income during during despite her health problems petitioner continued to perform at events in the united_states and abroad in and petitioner performed pincite and events respectively from january through date petitioner performed pincite shows and she was still performing in petitioner reported on her federal_income_tax returns gross_receipts from performances and adjusted_gross_income as follows gross_receipts year from performance sec_1 adjusted_gross_income dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number 1petitioner’s gross_receipts from performances reflect the income from her performances as reported on a statement attached to her returns petitioner’s gross_receipts or sales reported on her and schedules c profit or loss from business are higher amounts than her gross_receipts from performances in those years respondent’s collection actions in the lien case on date respondent sent an nftl with respect to petitioner’s unpaid tax_liabilities for and to the office of recorder of deeds cook county illinois on date respondent mailed a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner by certified mail on date petitioner through her counsel submitted to respondent a timely form request for a collection_due_process_hearing with respect to the nftl in the request petitioner contended that the filing of the nftl adversely affects her credit rating business activities and ability to secure financing she is entitled to an abatement of the addition_to_tax for failure to pay because she has reasonable_cause for not paying her taxes she is entitled to an oic based on inability to pay doubt as to liability and effective tax_administration and if she is not granted an oic she is entitled to an installment_agreement on or about date petitioner submitted to respondent a dollar_figure oic dated date2 oic i seeking to settle her unpaid tax_liabilities on the ground of effective tax_administration respondent returned oic i to petitioner for clarification of certain information respondent referred petitioner’s request for a sec_6320 hearing regarding the nftl filing to the appeals_office in chicago illinois petitioner’s case was assigned to settlement officer paul lewis settlement officer lewis on date petitioner’s counsel sent to settlement officer lewis a letter and copy of oic i that had previously been submitted to respondent and returned to petitioner on date settlement officer lewis approved oic i for consideration and on or about date oic i was referred to respondent’s oic group for investigation on or about date an oic specialist requested additional information from petitioner regarding oic i specifically the oic specialist requested a copy of petitioner’ sec_2002 tax_return and proof that petitioner made estimated_tax payments the oic specialist determined that petitioner had paid 2the parties incorrectly stipulated that the oic was dated date only dollar_figure towards her estimated_tax liability and that she owed an additional dollar_figure petitioner’s counsel responded to the oic specialist’s inquiry explaining that petitioner had received an extension for filing her return and that a copy would be forwarded when completed she also explained that petitioner had made another payment of dollar_figure towards her estimated_tax liability but that petitioner anticipated her earnings would be significantly reduced because of her health condition on or around date petitioner submitted a copy of her return to settlement officer lewis in date the oic specialist returned oic i to settlement officer lewis with a recommendation that oic i be rejected the oic specialist calculated petitioner’s reasonable collection potential and determined that petitioner’s income was sufficient to satisfy her unpaid tax_liabilities within a reasonable_time without causing undue_hardship the oic specialist also explained that petitioner’s medical_condition was not extraordinary for a person her age and did not appear to affect her income on or about date settlement officer lewis sent petitioner’s counsel a letter enclosing copies of an income expense table iet and an asset equity table aet prepared by 3in the recommendation report the oic specialist noted that petitioner was in current compliance with all estimated_tax obligations the oic specialist the letter stated that the iet and aet showed that petitioner had the ability to resolve her liabilities without an oic that her age was considered and that petitioner’s counsel could discuss the calculations or an installment_agreement for petitioner on july and petitioner’s counsel wrote to settlement officer lewis regarding the other expenses and royalties listed in oic i explaining that the other expenses included attorney’s and accountant’s fees and that petitioner’s royalties in were approximately dollar_figure during the oic negotiations petitioner proposed to increase the amount offered in oic i to dollar_figure with a future income collateral_agreement oic ii settlement officer lewis sent a letter dated date to petitioner’s counsel acknowledging petitioner’s proposal and requesting additional verification of the other expenses claimed in oic i he also informed petitioner’s counsel that petitioner’s medical documentation did not describe a significant health problem for someone of petitioner’s age in response petitioner’s counsel sent copies of invoices regarding legal fees petitioner paid for her representation and a copy of a letter from petitioner’s physician dated date regarding petitioner’s medical_condition petitioner also submitted a copy of her form_1040 return petitioner’s counsel continued to communicate with settlement officer lewis regarding an oic in response to requests by settlement officer lewis petitioner’s counsel provided documentation of petitioner’s performance schedule and additional information from petitioner’s physician petitioner’s counsel also sent settlement officer lewis a copy of petitioner’s form_1040 in respondent began an examination of petitioner’s return examination by letter dated date settlement officer lewis informed petitioner that her oic could not be considered because of the pending examination and that she could resubmit an oic through the normal processing procedures after the audit was resolved on date respondent’s appeals_office mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s filing of the nftl the attachment to the notice_of_determination explained that petitioner raised the following issues in the hearing the nftl would adversely affect her credit rating and hinder her business activities petitioner is entitled to an abatement of penalties petitioner requests an oic and petitioner requests an installment_agreement the attachment stated that petitioner presented no evidence that the nftl would hinder her business activities or that she had reasonable_cause for the abatement of penalties the attachment also stated that petitioner was advised that she could resubmit her oic after the audit was resolved and that she was not eligible for an installment_agreement because her tax_liabilities could be satisfied by liquidating her assets petitioner filed a timely petition under sec_6320 contesting respondent’s determination in the lien case on date respondent notified petitioner by letter of no changes to petitioner’s return on date a trial was held in the lien case respondent’s collection actions in the levy case on or about date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to petitioner’s unpaid and tax_liabilities petitioner through an authorized representative submitted a timely form contesting the proposed levy respondent assigned petitioner’s levy case to settlement officer mary mchugh settlement officer mchugh on or about date settlement officer mchugh sent petitioner and her counsel a letter acknowledging receipt of petitioner’s request for a hearing and explaining the hearing process the letter stated appeals cannot approve an installment_agreement or accept an offer-in-compromise unless all required estimated_tax payments for the current year’s income_tax_liability have been made if you wish to pursue one of these alternatives during the collection_due_process_hearing process you must arrange for the payment of any required estimated_tax payments delinquent estimated_tax payments can be included in an installment_agreement however the estimated_tax payments must be paid in full before an offer-in- compromise can be accepted our records indicate that you have not made estimated_tax payments for the following period s settlement officer mchugh requested that petitioner submit a completed collection information statement form 433-a for individuals and or form 433-b for businesses with verification and required attachments and proof of estimated_tax payments for settlement officer mchugh scheduled a hearing for date on or about date petitioner’s counsel submitted to respondent a form_656 offer_in_compromise that was marked amended oic iii for consideration in connection with the hearing oic iii included a cash offer of dollar_figure and a collateral_agreement to pay a percentage of annual net_income that exceeded dollar_figure petitioner attached to the form_656 an explanation of her circumstances that was almost identical to the one attached to oic i submitted in the lien case petitioner also submitted a form_2261 collateral_agreement and form 433-a collection information statement for wage earners and self- employed individuals on the form 433-a petitioner reported the following monthly income and expenses income source wages net_income from business pension social_security other royalties total gross monthly dollar_figure big_number big_number big_number living_expenses expense items gross monthly food clothing misc dollar_figure housing and utilities big_number transportation health care estimate big_number taxes income and fica life_insurance other secured debt credit cards big_number big_number other expense sec_1 total2 1other expenses include average legal and accounting fees of dollar_figure and an estimate of other household expenses of dollar_figure 2the total amount of living_expenses should be shown as dollar_figure petitioner also gave settlement officer mchugh a copy of an appraisal prepared by rick hiton associates dated date valuing petitioner’s personal_residence at dollar_figure and additional documentation of her assets liabilities income and expenses including various explanation of benefits forms from blue cross blue shield of illinois a medicare summary notice a copy of a matter ledger card from the law firm representing petitioner and several months of bank account statements for each of petitioner’s bank accounts after reviewing the documentation petitioner submitted and petitioner’s financial status settlement officer mchugh prepared a draft iet and aet to determine petitioner’s reasonable collection potential settlement officer mchugh determined that petitioner had dollar_figure of monthly disposable income available to satisfy her tax_liabilities and dollar_figure of equity in assets the draft iet and aet showed the following iet income claimed appeals gross wages royalties social_security income from business total dollar_figure big_number big_number big_number expenses national standard housing utilities housing utilities transportation-- operating costs taxes on income health care expenses life_insurance other expenses credit cards legal accounting total monthly disposable income dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number -0- big_number -0- -0- big_number big_number aet asset description market_value red1 fair percentage qs collect equity1 value1 checking acct savings acct life_insurance value real_estate residence household goods vehicle vehicle vehicle hummer2 total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- dollar_figure --- big_number --- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1we understand these captions to mean quick sale reduction percentage quick sale value and realizable equity respectively 2petitioner did not disclose the hummer on her form 433-a settlement officer mchugh determined that a hummer h3 suv door wagon sport utility was registered under petitioner’s name settlement officer mchugh used the kelly blue_book to determine the value of the vehicle in good condition and included its value in the aet on date a hearing was held in the levy case settlement officer mchugh and petitioner’s counsel discussed whether one of petitioner’s counsel had orally withdrawn petitioner from the sec_6330 hearing process in the levy case the parties agreed that because there was no written withdrawal petitioner was entitled to a hearing in the levy case they also discussed whether oic iii was a new oic or an amended oic petitioner’s counsel suggested that oic iii be treated as an amended oic because only one oic should be in process settlement officer mchugh agreed but stated that she would consult counsel settlement officer mchugh next explained that she calculated petitioner’s reasonable collection potential using years of income and that it was greater than petitioner’s tax_liabilities settlement officer mchugh told petitioner’s counsel that petitioner was not a candidate for an effective tax_administration oic because petitioner did not have any hardship settlement officer mchugh explained that petitioner was able to meet her normal living_expenses using her social_security income and income from her music ventures when petitioner’s counsel asked about the collateral_agreement settlement officer mchugh responded that an oic is generally considered without regard to a collateral_agreement she explained that a collateral_agreement is used when there is a strong likelihood that a taxpayer’s income will increase in the future and that that was not the case with petitioner settlement officer mchugh also informed petitioner’s counsel that petitioner was not in current compliance with her tax payment obligations because the check for petitioner’s tax 4on a later telephone conference call among respondent’s counsel the appeals_office and petitioner’s counsel it was decided that oic iii would be treated as an amended oic 5as of date petitioner’s tax_liabilities for and totaled dollar_figure liability had been returned and petitioner had not made any of her required estimated_tax payments settlement officer mchugh requested that petitioner make those payments by date on date the same day as the hearing settlement officer mchugh faxed petitioner’s counsel a copy of her draft iet and aet by letter dated date petitioner objected to several of settlement officer mchugh’s findings in the iet and aet with respect to the iet petitioner made the following objections her income from business should not be included in her future income her actual expenses and not the amounts permitted under national and local standards should be allowed the expense for life_insurance should be allowed because the value of the policy was included in the aet and legal and accounting fees incurred should be allowed with respect to the aet petitioner objected to the value used for her residence and the inclusion of the hummer petitioner requested additional time to obtain an appraisal of her residence 6during the hearing settlement officer mchugh and petitioner’s counsel also discussed the hummer vehicle and petitioner’s daughter’s income both of which were not included on petitioner’s form 433-a settlement officer mchugh explained that because petitioner’s daughter lives with petitioner the daughter’s income should increase the monthly payment amounts 7national standards include living_expenses for clothing food housekeeping supplies personal care products and miscellaneous local standards include living_expenses for housing and utilities and for transportation petitioner also noted that she could borrow only approximately dollar_figure against the residence and that anything above that amount was irrelevant as to whether an effective tax_administration oic should be accepted petitioner enclosed with the date letter an dollar_figure check for her tax_liability and an dollar_figure check for her estimated_tax liability each payment however was insufficient to fully satisfy the liability settlement officer mchugh notified petitioner’s counsel by telephone that the payments were insufficient and she gave petitioner until date to pay the remaining tax_liabilities on or around date petitioner paid another dollar_figure to satisfy the remaining tax_liability however petitioner did not make another payment towards her estimated_tax liability in a letter to respondent petitioner’s counsel indicated that petitioner’s income had declined in that petitioner did not yet have an income projection and that petitioner intended to satisfy her tax_liability by 8settlement officer mchugh also notified one of petitioner’s counsel by telephone that her research indicated that the hummer was registered in petitioner’s name after petitioner’s counsel suggested that petitioner’s granddaughter drives the hummer settlement officer mchugh requested verification that petitioner’s funds were not used to purchase it however petitioner never provided the requested verification they also discussed the value of petitioner’s residence and petitioner’s counsel stated that she did not dispute settlement officer mchugh’s valuation_date petitioner’s counsel attached to the letter an appraisal dated date from an internet web site that valued petitioner’s residence at dollar_figure on date another hearing was held settlement officer mchugh began by explaining that petitioner was not in current compliance with her estimated_tax obligations she also explained that even if petitioner were in current compliance oic iii would not be acceptable on the grounds of effective tax_administration because petitioner’s circumstances did not present any hardship the parties also discussed the possibility of an installment_agreement settlement officer mchugh explained that in order for petitioner to qualify for an installment_agreement she should make a significant downpayment based on her home equity and that a reverse mortgage was a possibility she also explained that petitioner’s monthly disposable income of approximately dollar_figure as calculated by settlement officer mchugh would be the amount of her monthly installment_payment petitioner’s counsel indicated that petitioner would not agree on any of the issues and settlement officer mchugh informed petitioner’s counsel that a notice_of_determination would be issued on date respondent’s appeals_office mailed to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s determination to proceed with collection by levy the attachment to the notice_of_determination addressed petitioner’s objections to the aet and iet calculated by settlement officer mchugh it explained that the value of petitioner’s residence was based on a appraisal applying a 5-percent annual increase in value as suggested by petitioner’s counsel it also explained that an internet appraisal dated date did not consider items such as the pool and other_property characteristics the attachment stated that petitioner did not provide the requested verification that she did not use her funds to purchase the hummer the attachment explained that settlement officer mchugh reduced the expense items in the iet to match the amounts allowed by national and local standards it also noted that the housing and utilities expense should consist of only real_estate_taxes and utilities and that the amount petitioner claimed was unrealistic the attachment stated that on the basis of statements of petitioner’s legal and accounting fees incurred petitioner’s monthly fees incurred should equal dollar_figure and not dollar_figure as petitioner claimed the attachment also stated that petitioner was not entitled to an abatement of penalties for failure to pay it explained that petitioner’s investment in a local club and her heart attack were not reasonable_cause for her failure to pay her taxes on date petitioner timely filed a petition contesting respondent’s levy determination the parties filed a joint motion to assign the levy case to the same judge who had conducted the trial in the lien case and a joint motion to submit the levy case to the court fully stipulated under rule at the request of the parties the court by order dated date consolidated the two cases for briefing and opinion and set a briefing schedule both parties filed opening briefs and petitioner filed an answering brief opinion i sec_6320 and sec_6330 hearings sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer fails to pay sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative hearing on the matter sec_6331 provides that if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the taxpayer’s property sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made if the person makes a timely request for a hearing under sec_6320 dealing with liens or sec_6330 dealing with levies a hearing shall be held by the internal_revenue_service office of appeals sec_6320 b and c b administrative hearings under sec_6320 and sec_6330 must be conducted in accordance with sec_6330 sec_6320 sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an oic or an installment_agreement sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 the phrase underlying tax_liability includes the tax_deficiency any penalties and additions to tax and statutory interest 115_tc_329 following a hearing the appeals_office must issue a notice_of_determination regarding the validity of the filed federal_tax_lien or the appropriateness of the proposed levy action in making a determination the appeals_office must take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 if the taxpayer disagrees with the appeals office’s determination the taxpayer may seek judicial review by appealing to this court sec_6330 where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo 114_tc_604 where the underlying tax_liability is not properly at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra 114_tc_176 in reviewing for an abuse_of_discretion we do not conduct an independent review of whether an oic submitted by a taxpayer was acceptable or substitute our judgment for that of the appeals_office rather we must uphold the appeals office’s determination unless it is arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 affd 469_f3d_27 1st cir hansen v commissioner tcmemo_2007_56 catlow v commissioner tcmemo_2007_47 sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws sec_7122 authorizes the secretary to prescribe guidelines for officers and employees of the irs to determine whether an oic is adequate and should be accepted the regulations under sec_7122 provide that effective tax_administration is one ground for the compromise of a tax liabilitydollar_figure sec_301_7122-1 proced admin regs in order to compromise a tax_liability to promote effective tax_administration the secretary must determine that collection in full could be achieved but that collection in full would cause the taxpayer economic hardshipdollar_figure sec_301_7122-1 proced admin regs economic hardship exists if satisfaction of the levy in whole or in part would render a taxpayer unable to pay reasonable basic living_expenses sec_301_7122-1 sec_301 b i proced admin regs the determination of a 9in the tax_increase_prevention_and_reconciliation_act_of_2005 publaw_109_222 120_stat_362 congress redesignated sec_7122 as sec_7122 effective for oics submitted on and after date 10the other grounds for the compromise of a tax_liability are doubt as to liability and doubt as to collectibility sec_301_7122-1 and proced admin regs 11a taxpayer and the irs may not enter into a compromise of a tax_liability to promote effective tax_administration if compromise of the liability would undermine the taxpayers’ compliance with the tax laws sec_301_7122-1 proced admin regs reasonable amount for basic living_expenses must be made and will vary according to the unique circumstances of the taxpayer sec_301_6343-1 proced admin regs unique circumstances however do not include the maintenance of an affluent or luxurious standard of living id factors supporting a determination that collection would cause economic hardship include among others the taxpayer is incapable of earning a living because of a long-term illness medical_condition or disability and it is reasonably foreseeable that the taxpayer’s financial resources will be exhausted providing care and support during the course of the condition and although the taxpayer has certain assets the taxpayer cannot borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses sec_301_7122-1 proced admin regs a settlement officer lewis’s determination in the lien case petitioner argues that settlement officer lewis abused his discretion in the lien case by returning the oic12 because of the pending examination and thereby prematurely ending the 12petitioner orally amended oic i to include a dollar_figure cash payment and collateral_agreement oic ii although settlement officer lewis recognized the amendment in a letter to petitioner the notice_of_determination is unclear as to whether it was issued with respect to oic i or ii in any event this distinction does not affect our decision negotiations petitioner contends that her counsel told settlement officer lewis that the issue in the examination was minor and would be resolved quickly settlement officer lewis denies receiving this information nevertheless settlement officer lewis informed petitioner by letter that she could resubmit an oic after the examination was resolved and that a notice_of_determination would be issued although settlement officer lewis may have abused his discretion by concluding that oic i or ii could not be considered because of the pending examination as petitioner contends we need not decide the issue after the notice_of_determination was issued in the lien case and a trial was held to review the determination petitioner submitted oic iii marked amended to respondent in the levy case petitioner attached to oic iii an explanation of circumstances almost identical to the one submitted with oic i in the lien case during the levy hearing respondent and petitioner’s counsel agreed that oic iii would be treated as an amended oic because the parties treated oic iii as amending oic i and oic ii we conclude that oic iii superseded oic i and oic ii a remand to the appeals_office for a redetermination regarding oic i or ii would be neither necessary nor productive petitioner further argues that settlement officer lewis abused his discretion by not giving petitioner time to discuss other collection alternatives such as an installment_agreement we disagree several months before the notice_of_determination was issued settlement officer lewis sent petitioner’s counsel a letter explaining that petitioner could not enter into an installment_agreement with respondent until petitioner addressed whether the liquidation of some of her assets was appropriate as required by internal_revenue_manual irm pt date according to the irm part cited by settlement officer lewis a taxpayer does not qualify for an installment_agreement if the taxpayer’s tax_liabilities could be fully or partially satisfied by liquidating assets unless factors such as advanced age ill health or other special circumstances are determined to prevent the liquidation of the assets id the record does not establish that petitioner ever provided settlement officer lewis any information regarding the liquidation of her assets or whether her circumstances prevented the liquidation of her assets moreover petitioner never submitted a form 433-d installment_agreement or any other document requesting an installment_agreement in the lien case because petitioner failed to provide the information necessary for settlement officer lewis to consider an installment_agreement as requested we cannot conclude that settlement officer lewis’s decision to close the lien case without considering whether petitioner qualified for an installment_agreement was an abuse_of_discretion accordingly we sustain respondent’s determination that the nftl filing was an appropriate enforcement action with respect to petitioner’s unpaid tax_liabilities see 454_f3d_688 7th cir 412_f3d_819 7th cir affg 123_tc_1 b settlement officer mchugh’s determination in the levy case petitioner argues that settlement officer mchugh abused her discretion by rejecting petitioner’s oic in that she failed to balance petitioner’s legitimate needs with the necessity of efficient collection petitioner also contends that settlement officer mchugh abused her discretion in failing to consider the facts of the case such as the amount of the oic petitioner’s health and her limited resources in the attachment to the notice_of_determination two reasons were cited for settlement officer mchugh’s rejection of oic iii petitioner was not in current compliance with her estimated_tax liability and petitioner was not entitled to an effective tax_administration oic because she had the ability to satisfy her unpaid tax_liabilities without creating any hardship the attachment also stated that a collateral_agreement is appropriate only when it is likely that the taxpayer will have an increase in future income and that petitioner has not shown that such an increase in income is likelydollar_figure the irm which contains procedures for evaluating oics provides that the commissioner must return an oic if the taxpayer has not made sufficient estimated_tax payments irm pt date before returning an offer for noncompliance the appeals_office is instructed by the irm to determine whether the taxpayer is required to make estimated_tax payments to calculate the amount of estimated_tax payments that should have been made and to contact the taxpayer to explain the noncompliance and request payment irm pt date the appeals officer should give the taxpayer a reasonable deadline for responding with a warning that the oic will be returned if payment is not received by the deadline id settlement officer mchugh made at least three requests that petitioner pay her estimated_tax liability and explained that she could not consider oic iii until petitioner complied 13the irm states that securing a collateral_agreement should be the exception and not the rule and that a collateral_agreement should not be used to accept an offer amount less than the taxpayer’s financial condition indicates irm pt and date it further provides that a future income collateral_agreement is appropriate only when a substantial increase in the taxpayer’s future income is expected irm pt date settlement officer mchugh did not abuse her discretion in determining that the future income collateral_agreement petitioner offered did not affect her evaluation of oic iii moreover petitioner never introduced any evidence that a substantial increase in her future income was likely settlement officer mchugh requested the payment during the date hearing and gave petitioner until date to comply petitioner submitted an dollar_figure payment towards her estimated_tax liability after settlement officer mchugh notified petitioner that the payment was insufficient to satisfy her estimated_tax liability settlement officer mchugh gave petitioner until date to pay the remaining amount petitioner did not submit another payment toward her estimated_tax liability settlement officer mchugh followed the procedures in the irm for handling an oic when the taxpayer is not in current compliance with her estimated_tax obligations she gave petitioner several chances to comply with her required estimated_tax payments but petitioner failed to do so consequently we cannot conclude that settlement officer mchugh abused her discretion in rejecting oic iii on the grounds that petitioner was not in current compliance with her estimated_tax liability see orum v commissioner supra pincite settlement officer mchugh also concluded that petitioner did not qualify for an effective tax_administration oic on the grounds of economic hardship settlement officer mchugh determined that petitioner had the ability to satisfy her unpaid tax_liabilities without creating economic hardship when a taxpayer has sufficient disposable income to satisfy her tax_liabilities an effective tax_administration oic may be appropriate if satisfaction of those liabilities would cause the taxpayer economic hardshipdollar_figure sec_301_7122-1 proced admin regs see also irm pt date the irm requires that a taxpayer’s financial information and special circumstances be examined to determine whether the taxpayer qualifies for an effective tax_administration offer on the basis of economic hardship irm pt date the regulations and the irm provide that economic hardship exists only if satisfaction of the taxpayer’s tax_liabilities would leave the taxpayer unable to pay reasonable basic living_expenses sec_301 b b i proced admin regs irm pt date the irm states that basic living_expenses are those expenses that provide for health welfare and production_of_income of the taxpayer and 14a compromise to promote effective tax_administration may also be appropriate where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability and where because of exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered fairly and equitably sec_301_7122-1 proced admin regs see also 124_tc_165 affd 454_f3d_782 8th cir petitioner did not argue that her oic should be accepted on these grounds nor did she identify any compelling public policy or equity consideration that would provide a sufficient basis for compromising the liability the taxpayer’s family irm pt date it further states that some basic living_expenses are limited to the national standards while other expenses are limited to local standards and deviation from those standards is permissible only if the taxpayer can justify the expenses that exceed those limits irm pt date in addition to the basic living_expenses the irm lists several other factors to consider the taxpayer’s age and employment status the number age and health of taxpayer’s dependents the cost of living in the area where the taxpayer resides and any extraordinary circumstances including a medical catastrophe irm pt date settlement officer mchugh followed the regulations and irm procedures for determining whether petitioner qualified for an effective tax_administration oic based on economic hardship settlement officer mchugh calculated petitioner’s reasonable collection potential using the information petitioner provided on the form 433-a and elsewhere and determined that petitioner had approximately dollar_figure of disposable monthly income that could be used to satisfy her unpaid tax liabilitiesdollar_figure 15there is a calculation error in the iet attached to the notice_of_determination the iet shows that petitioner’s monthly disposable income is dollar_figure as determined by the appeals_office and dollar_figure as claimed by petitioner the iet should show that the appeals_office determined that petitioner’s monthly disposable income was dollar_figure and that petitioner claimed monthly continued in making her determination settlement officer mchugh made several adjustments to petitioner’s claimed monthly living_expenses first she decreased the national standards amount to dollar_figure second she decreased the housing and utilities expense petitioner claimed to dollar_figure she determined that according to the cook county treasurer’s office petitioner’s real_estate_taxes for were approximately dollar_figure per month and that the remaining amount of petitioner’s claimed housing and utilities expense was too high for the utilitiesdollar_figure third she decreased petitioner’s transportation_expenses to dollar_figure fourth she disallowed petitioner’s expense for life_insurance because she determined that it was excessive and that petitioner had no minor children to consider fifth she disallowed the dollar_figure of credit card expenses petitioner claimed sixth she decreased petitioner’s monthly legal accounting expense to dollar_figure she based her determination regarding these expenses on petitioner’s current balance as reflected on the statements petitioner submitted and on the payments already made continued disposable income of dollar_figure the draft iet that settlement officer mchugh sent petitioner’s counsel reflected the correct monthly disposable income amounts petitioner does not argue and we do not find that this error was material to settlement officer mchugh’s determination to reject oic iii 16petitioner did not have a mortgage on her residence settlement officer mchugh also made adjustments to the assets petitioner reported on the form 433-a she determined that petitioner’s residence had a value of dollar_figure using an appraisal petitioner submitted and using a 5-percent annual appreciation value as petitioner suggested on the form 433-a settlement officer mchugh also included the hummer vehicle in petitioner’s assets after settlement officer mchugh’s research revealed that the hummer was registered in petitioner’s name although petitioner claimed the vehicle belonged to her granddaughter petitioner never provided any verification that the hummer was not purchased with her funds as requested by settlement officer mchugh settlement officer mchugh gave petitioner the opportunity to object to her adjustments however petitioner’s objections to the adjustments for monthly living_expenses consisted of unsubstantiated statements regarding her actual expenses and assertions that her expenses should be allowed because petitioner did not provide substantiation of her actual expenses that would have permitted settlement officer mchugh to deviate from the national or local standards or to increase the expenses we cannot conclude that settlement officer mchugh abused her discretion in making the adjustments to petitioner’s monthly living_expenses we also cannot conclude that settlement officer mchugh abused her discretion in adjusting the value of petitioner’s residence and including the hummer in petitioner’s assets aside from petitioner’s financial status settlement officer mchugh also considered that petitioner was still performing17 and earning income and that her health condition was not uncommon for someone her age settlement officer mchugh did not abuse her discretion by determining that petitioner’s age and health were not such extraordinary circumstances that petitioner would have suffered economic hardship if she were required to pay her outstanding tax_liabilities settlement officer mchugh followed the procedures outlined in the regulations and the irm for evaluating effective tax_administration offers based on economic hardship we cannot conclude on the record in the levy case that settlement officer mchugh’s findings were arbitrary capricious or without sound basis in law or fact consequently we conclude that settlement officer mchugh did not abuse her discretion in rejecting oic iii on the grounds that petitioner did not qualify for an effective tax_administration oic on the ground of economic hardship we therefore conclude that respondent’s determination to proceed by 17settlement officer mchugh reviewed an article from the chicago tribune sunday magazine dated date stating that petitioner still belts out her songs on stage regularly and just finished work on her 12th album levy with the collection of petitioner’s and unpaid tax_liabilities was not an abuse_of_discretion ii sec_6651 additions to tax petitioner argues that respondent erred in the lien and levy case by denying petitioner’s request for an abatement of penalties for reasonable causedollar_figure references to penalties in the record are to the addition_to_tax under sec_6651 for petitioner’s failure to pay her and tax_liabilities by their respective due dates we understand petitioner’s argument to mean that she should not be held liable for the sec_6651 addition_to_tax because she had reasonable_cause for not timely paying her tax_liabilities sec_6330 provides that a taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for such tax_liability and did not otherwise have an opportunity to dispute the tax_liability a taxpayer’s underlying tax_liability includes the addition_to_tax under 18at trial respondent asserted that petitioner was precluded from presenting evidence regarding reasonable_cause for the sec_6651 additions to tax in the lien case because petitioner had an earlier opportunity to dispute her liability for the additions to tax see sec_6330 specifically respondent contended that petitioner received a notice_of_intent_to_levy but that petitioner orally withdrew her challenge to the proposed levy before the hearing process was completed however petitioner’s counsel and settlement officer mchugh agreed during the levy hearing that petitioner did not withdraw from the levy case and we so find sec_6651 see katz v commissioner t c pincite petitioner raised the issue of her liability for the sec_6651 additions to tax in both the lien and levy hearings we review de novo respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 see goza v commissioner t c pincite sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on the taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglect a failure to pay will be considered due to reasonable_cause if the taxpayer makes a satisfactory showing that she exercised ordinary business care and prudence in providing for payment of her tax_liability but nevertheless either was unable to pay the tax or would suffer undue_hardship if she paid on the due_date sec_301_6651-1 proced admin regs sec_7491 imposes on the commissioner the burden of production with respect to additions to tax in order to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the relevant addition_to_tax or penalty 116_tc_438 however the commissioner is not required to introduce evidence regarding reasonable_cause substantial_authority or similar defenses id once the commissioner meets his initial burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite petitioner does not dispute that she failed to timely pay her and tax_liabilities and therefore respondent satisfied the initial burden of production with respect to the sec_6651 additions to tax petitioner argues however that she should not be held liable for the sec_6651 additions to tax because she had reasonable_cause for not timely paying her tax_liabilities petitioner argues that two factors contributed to her inability to pay her tax_liabilities timely and that those factors establish that her failure to pay was due to reasonable_cause first petitioner claims that a bad investment in an unsuccessful club led to her failure to pay her tax however petitioner introduced no evidence regarding her investment in the club or how the club’s failure affected her ability to pay her taxes because of the lack of evidence regarding petitioner’s investment in the club we cannot conclude that the investment constituted reasonable_cause for her failure to pay her and tax_liabilities by their respective due dates second petitioner cites her poor health as reasonable_cause petitioner introduced in evidence a letter from her physician who has treated petitioner since describing her medical_condition during and because the letter did not address petitioner’s medical_condition at the time her and taxes were due we find it unconvincing in addition although petitioner’s first heart attack occurred in date and left her hospitalized for over a week she was performing again in date before her taxes were due petitioner did not establish that her medical bills were such that she did not have the funds to pay her tax_liabilities petitioner presented no other evidence that her medical_condition rendered her unable to pay her and taxes or that she would have suffered undue_hardship if she had paid them although we recognize that petitioner had to deal with serious health problems in and we cannot conclude on the record in these consolidated cases that her medical problems were the reason she failed to pay her and tax_liabilities or that her health problems constituted reasonable_cause for not timely paying her tax_liabilities on review of the record we cannot conclude that petitioner exercised ordinary business care and prudence with respect to her and tax_liabilities because petitioner has not established that her failure to timely pay her taxes was due to reasonable_cause we sustain respondent’s determination not to abate the sec_6651 additions to taxdollar_figure iii conclusion both petitioner and respondent repeatedly commented on petitioner’s stature as a beloved and well-known professional singer as support for their respective positions in these consolidated casesdollar_figure we disagree with both parties insofar as they contend that a taxpayer’s celebrity status is somehow relevant to what this court must do in deciding whether the commissioner’s collection action may proceed every taxpayer no matter how famous or notorious has a legal_obligation to honestly report and pay his or her income_tax_liability each year and is entitled to fair enforcement of federal tax laws a taxpayer like petitioner whose business income is generated by performances must carefully comply with estimated_tax requirements the record establishes that petitioner had outstanding tax_liabilities for and because she did not make required estimated_tax payments when due and that respondent did not abuse his discretion in determining that the 19because we conclude that petitioner has not established reasonable_cause for her failure to timely pay her tax_liabilities we need not decide whether her failure was due to willful neglect 20petitioner’s consolidated cases before this court were publicized in a date forbes magazine internet article entitled singing tax blues filing of an nftl was appropriate and that respondent may proceed to collect petitioner’s outstanding tax_liabilities by levy respondent gave petitioner ample opportunity to rectify her failure to pay estimated_tax when due and considered petitioner’s collection alternatives in accordance with applicable administrative and legal requirements to reflect the foregoing decisions will be entered for respondent
